On Petition for Rehearing,
Opinion by
Judge Hobson.
We are unable to see that the construction of the statute we have followed, violates any right of the appellant under the Constitution of the United States or any amendment thereto. The right of appeal to this court is the creature of- the statute, and the Legislature may annex any condition it sees fit to it. We are also of opinion that a construction of the statute on a mere matter of procedure which has so long been acquiesced in, should not now be departed from. Petition overruled.